Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 includes a closing parenthesis near the limitation “field-programmable gate array)” without a corresponding open parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said FPGA to forma a feature" later in the claim there is recited “an FPGA field-programmable gate array)”. Since the limitation introducing the FPGA comes later in the claim than the limitation referring to “said FPGA” there is insufficient antecedent basis for “said FPGA” in the claim.
Claim 3 recites the limitation “said first and right cameras”, however there is not mention in claims 1-3 of “a right camera” and therefore “said right camera” lacks antecedent basis in the claim. The examiner believes this to be a typographical error and is intended to recite “said first and second cameras” and the examiner will interpret the claim in this manner for the purposes of examination. 

Regarding claim 2, the phrase “(e.g. a 5x5 window)”, the e.g. is short for "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (2014/0153816) in view of Keller et al (2018/0120936).
In regard to claim 1 Cohen discloses a stereo vision apparatus for obtaining stereo visual data, comprising:
a stereo RGB camera (Cohen Fig. 1 and pars 30-33 note image capture devices 104 and 106 operating as a stereo camera, also note pars 56-59 cameras obtain color images and are thus RGB cameras);

an RGB-D fusion module (Cohen Figs 3 and 5 and pars 50-51 note fusing the depth and image data distinguish image from depth discontinuities),
a processor (Cohen Fig. 1 note image processing module 122); and
wherein:
each of said stereo RGB camera and said depth sensor are configured to provide pixel data corresponding to a plurality of pixels (Cohen pars 50-51 note imaging cameras providing pixel data, also note par. 35 depth sensor providing a depth map, at different portions of the image scene, hence, pixel data),
said RGB-D fusion module is configured to combine RGB pixel data from said stereo RGB camera and depth information pixel data from said depth sensor to form stereo visual pixel data (Cohen pars 52-53 note suppressing image edges that do not correspond to depth discontinuities to improve stereo correspondence matching of the stereo visual data) and
said RGB-D fusion module is implemented in a field-programmable gate array (FPGA) (Cohen Fig. 15 shown hardware implementation of processing modules, further note par. 110 processing modules may be implemented as FPGAs). 
It is noted that Cohen does not disclose tracking devices. However, Keller discloses an imaging based virtual reality system including a plurality of tracking devices to track movement of a subject, 
a processor configured to process data from the tracking devices to form a plurality of sub-features, said sub-features are combined form a feature to track movements of the subject (Keller Figs 1-2 and pars 28 and 41-42 note slow calibration of movements of a user using a plurality of markers or ‘sub-features’, also note par. 32 tracking module 150). 


In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Cohen further discloses that  the FPGA is implemented as a system on a chip including an operating system as a system on module (SOM) (Cohen par. 110-111 note hardware may be an integrated system on chip including an FPGA, and also including operating instructions stored in a computer readable media, or ‘system on module’). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Keller further discloses that the tracking devices comprise a plurality of wearable sensors (Keller pars 37-39 note wearable rings as tracking devices). 

In regard to claim 10 refer to the statements made in the rejection of claim 9 above. Keller further discloses a multi-modal interaction device in communication with a subject, said multi-modal interaction 
device comprising said plurality of tracking devices and at least one haptic feedback device (Keller pars 37-43 particularly note par. 42 fiducial rings used as trackers include haptic feedback devices). 
	wherein:
the processor is configured to process data from the tracking devices to form a plurality of tracking sub-features, and said sub-features are combined by a processor form a feature to track movements of the subject and to provide feedback through said at least 

In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Cohen further discloses:
a memory (Cohen par. 108-109 computer readable storage media); and
wherein said processor is configured to perform a defined set of operations for performing any 
	of the functionality recited in claim 1 in response to receiving a corresponding
 instruction selected from an instruction set of codes wherein said codes are stored in 
said memory (Cohen pars 110-111 note processors for executing instructions stored on the computer readable storage media). 

In regard to claim 16 refer to the statements made in the rejection of claim 1 above. Keller further discloses displaying stereo visual data (Keller pars 14-15 note HMD providing a virtual reality display which is inherently includes display of stereo visual data). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller as applied to claim 1 above, and further in view of Artyomov et al (2014/0118582).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. It is noted that neither Cohen nor Keller disclose details of demosaicing. However, Artyomov discloses a demosaicing module (Artyomov Fig. 2) configured to perform a method comprising:

It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating demosaicing as taught by Artyomov in the color cameras of Cohen in view of Keller in order to decrease computational complexity of demosaicing and improve the resulting image resolution as suggested by Artyomov (Artyomov par. 41). 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller and Artyomov as applied to claim 2 above, in further view of Alvarado-Moya et al (2016/0119541, hereafter Moya).

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. It is noted that none of Cohen, Keller or Artyomov disclose details of camera synchronization. However, Moya discloses a method of synchronizing multiple cameras using a multiplexing microprocessor including:
a first camera and a second camera (Moya Fig. 8 and par. 91 note receiving input from a plurality of image sensors),
each of said first and second cameras being associated with a clock on said FPGA, and said FPGA including a double clock sampler for synchronizing said clocks of said first and right (second) cameras (Moya par. 91 note cameras are associated with clock 801 which synchronizes image 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating a multiplexing microprocessor as taught by Moya in the stereo camera of Cohen in view of Keller and Artyomov in order to gain the advantage of accepting data from a plurality of image sensors as suggested by Moya (Moya par. 91)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller, Artyomov and Moya as applied to claim 3 above, in further view of Ogasawara et al (2018/0027222)

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. It is noted that none of Cohen, Keller, Artyomov or Moya disclose details of white balancing. However, Ogasawara discloses white balancing stereo cameras (Ogasawara Fig. 1 and par. 47 note stereo camera) comprising:
a histogram module comprising a luminance calculator for determining a luminance level of at least said RGB pixel data (Ogasawara pars 87-89 note determining histograms for each color channel of the image data also note par. 83 and Fig. 4 adjustment unit 86 as histogram module); and
a classifier for classifying said RGB pixel data according to said luminance level, wherein said luminance level is transmitted to said stereo RGG camera as feedback (Ogasawara Fig. 8 and pars 87-89 note classification of the pixel data based on luminance of gray regions within the image, further note Fig. 4 and par. 87 gain values are returned to the RGB camera as feedback). 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of incorporating white balancing as taught by Ogasawara in the invention of Cohen, Keller 

In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Ogasawara further comprising a white balance module configured to apply a smoothed gray world algorithm to said RGB pixel data (Ogasawara paras 87 and 89 note the distributions of red and blue values are made to be approximately the same as those of the green values thus smoothing the image to have an average neutral gray value as described in par. 77 of the applicant’s specification).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller, as applied to claim 1 above, in further view of Toth et al (20170231490)

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. It is noted that neither Cohen nor Keller disclose details of biological sensors. However, Toth discloses a virtual reality system which includes:
a biological sensor configured to provide biological data (Toth pars 87-88 note patches used to measure biological data), wherein:
said biological sensor is selected from a group consisting of: an EEG sensor, a heartrate sensor, an oxygen saturation sensor, an EKG sensor or EMG sensor, and a combination thereof (Toth par. 94 note PPG sensor for measuring heart rate and oxygen saturation, also note par. 183 for EEG, EKG and EMG sensors) ,
the processor is configured to process the biological data to form a plurality of sub-features, and said sub-features are combined by the FPGA to form a feature (Toth pars 88-89 note biological information is relayed to a host device which processes the signal 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating biological sensors as taught by Toth in the invention of Cohen in view of Keller in order to provide biological feedback to the user of a virtual reality system as suggested by Toth (Toth par. 10). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller, as applied to claim 7 above, in further view of Bisher Jr et al (2002/0097678)

In regard to claim 8 refer to the statements made in the rejection of claim 7 above. Cohen discloses implementing processors as SOMs (Cohen par. 110-111) It is noted that neither Cohen nor Keller disclose overflow processing. However Bisher further discloses a CPU for performing overflow operations from said FPGA (Bisher Fig. 5 and par. 79 note CPU 508 performing overflow operations from one or more FPGAs 510). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a CPU for overflow processing from the FPGA as taught by Bisher in the invention of Cohen in view of Keller in order to allow prioritized processing by the FPGA as suggested by Bisher (Bisher par. 76). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller as applied to claim 1 above, and further in view of Zhang et al (20180225866).

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Cohen further discloses:
	a memory (Cohen Fig. 1 and par. 30 note computing device may be a desktop or laptop computer which inherently includes a memory also note pars 108-110); and
wherein said processor is configured to perform a defined set of operations in response to 
receiving a corresponding instruction selected form an instruction set of codes (Cohen pars 108-111 note storage for storing instructions and processing elements for executing programs), and said instruction set of codes include:
a first set of codes for operating said RGB-D fusion module to synchronize RGB pixel data and depth pixel data, and for creating a disparity map (Cohen Figs. 3 and 5 and pars. 50-53 note aligning edges and depth discontinuities and suppressing stereo matching a non-depth edges further note Fig. 9 and pars. 58 and 66 stereo correspondence search based on measured depth and generating a disparity map).
Cohen discloses generating a disparity map by fusing it with depth data as noted with respect to Figs 3, 5 and 9 above. It is noted that neither Cohen nor Keller disclose creating point cloud. However, Zhang discloses a method for generating a point cloud from a disparity map fused with depth information (Zhang pars. 29-34 note par. 29 fusing data from multiple sensors also not par. 34 generating a 3D color point cloud from disparity map data). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of generating a point cloud as taught by Zhang from the fused disparity map of Cohen in view of Keller in order to represent depth data in 3D space as suggested by Zhang (Zhang par. 34).

In regard to claim 12 refer to the statements made in the rejection of claim 11 above. Zhang further discloses that the point cloud comprises a colorized point cloud (Zhang par. 34 note each point includes RGB color data). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller and Artyomov as applied to claim 2 above, and further in view of Xia et al (2018/0204356).

In regard to claim 14 refer to the statements made in the rejection of claims 2 and 13 above. Artyomov further discloses performing denoising as part of a demosaicing process for a CFA image (Artyomov Fig. 2 note denoising 20). It is noted that none of Cohen, Keller or Artyomov disclose a specific denoising process. However Xia discloses further configured to operate a de-noising process for the image according to a W-means process (Xia pars 64-69 for denoising processes, particularly note par. 69 for non-local means filtering that performs weighted average “W-means” processing to perform denoising). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the W-means denoising process of Xia in the denoising of Cohen, Keller an Artyomov in order to remove noise based on all pixel images rather than just neighboring images as suggested by Xia (Xia par. 69). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller and Artyomov and Xia as applied to claim 14 above, and further in view of Brisedoux et al (20130021447).

In regard to claim 15 refer to the statements made in the rejection of claim 14 above. Cohen in view of Keller, Artyomov and Xia discloses a stereo capture apparatus with image processing for the stereo images as noted in the rejection of claim 14 above. It is noted that none of the above references 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a bad pixel removal process as taught by Brisedoux in the invention of Cohen, Keller, Artyomov and Xia in order to gain the expected advantage of improved image quality by the correction of pixel value obtained from defective image sensor pixels. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller as applied to claim 1 above, in further view of Brisedoux et al (20130021447). 

In regard to claim 17 refer to the statements made in the rejection of claim 1 above. Cohen further discloses receiving SVPD from the stereo camera of the apparatus (Cohen Fig. 2 note computing device 102 receiving stereo pixel data from the cameras 112 and 114). 
	It is noted that neither Cohen nor Keller disclose performing preprocessing on the RGB data. However, Brisedoux discloses a stereo camera apparatus which receives stereo visual pixel data and: 
performing RGB preprocessing on the input pixel data to produce preprocessed RGB image pixel data (Brisedoux Figs 1-2 and pars 18-22 note preprocessing image pixel data, particularly note par. 18 data received in RGB format, also note par. 22 for processes performed);
using the RGB preprocessed image pixel data in the operation of the stereo camera with respect to at least one of an auto-gain and an auto-exposure algorithm (Brisedoux Fig. 1 and par. 20 
rectifying the SVPD so as to control artifacts caused by the lens of the camera (Brisedoux Fig. 2 and par. 22 note performing lens shading correction); and
calibrating the SVPD so as to prevent distortion of the stereo pixel input data by the lens of the stereo camera (Brisedoux Fig. 2 and par. 22 note lens distortion correction). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would incorporate the image preprocessing of SVDP data as taught by Brisedoux with the stereo camera apparatus of Cohen in view of Keller in order to gain the expected advantage of improved image quality for further stereo processing. 

In regard to claim 18 refer to the statements made in the rejection of claim 17 above. Brisedoux further discloses ‘colorizing’ the preprocessed RGB image pixel data (Brisedoux par. 22 note performing RGB contrast, color uniformity, and saturation boost processing). Cohen further discloses creating a disparity map based on the received SVPD data (Cohen Fig. 7 and par. 58 note disparity map generated from received stereo data), which is colorized, preprocessed RGB image pixel data in the combination with Brisedoux. 

In regard to claim 19 refer to the statements made in the rejection of claim 18 above. Cohen further discloses that calibration comprises matching the RGB pixel image data with depth pixel data (Cohen Fig. 5 and pars 50-53 note calibrating the stereo correspondence algorithm by aligning edges in the depth data with edges detected in the stereo data). 

In regard to claim 20 refer to the statements made in the rejection of claim 19 above. Cohen further discloses that the disparity map is created by obtaining depth pixel data from the at least one of the stereo pixel input data, the preprocessed RGB image pixel data, and the depth pixel data from a depth sensor and checking differences between stereo images (Cohen Fig. 11 and pars 83-87, note aligning image edges detected in the stereo images to depth discontinuities in the depth data and performing stereo matching of the depth discontinuities, also note Fig. 9 and pars 66-67 stereo matching algorithm is based on the measured depth at the depth discontinuity). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Keller and Brisedoux as applied to claim 20 above, in further view of Zhang as applied to claim 11 above. 

In regard to claim 21 refer to the statements made in the rejection of claims 11 and 20 above. Note the rejection of claim 11 above for the combination of Cohen and Keller with Zhang to teach computation of a point cloud from a fused, or calibrated, map of depth values full repetition will be omitted here for brevity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9191643 B2			USPAT	Sweeney; Patrick John et al.
US 20180211398 A1		US-PGPUB	Schmidt; Mirko
US 20180139431 A1		US-PGPUB	Simek; Kyle et al.
US 20170205903 A1		US-PGPUB	Miller; Samuel A. et al.
US 20170109864 A1		US-PGPUB	OHBA; Akio et al.

US 20140043434 A1		US-PGPUB	Asano; Motohiro et al.
US 20130279577 A1		US-PGPUB	SCHWARZ; Heiko et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423